DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Beisswenger et al. (US 2013/0345175) discloses a method for determining a risk or rate of an individual of developing cardiovascular disease, wherein the individual suffers from diabetes (abstract; see claim 1), said method comprising: determining a level of one or more biomarkers purified from a biological sample obtained from the individual (biomarkers, specifically, advanced glycation end products (AGE) and oxidation products (OPs) in a biological sample) (abstract; [0015]; see claim 1); wherein said one or more biomarkers are selected from the group comprising lysine advanced glycation end products (advanced glycation end products (AGE)) (abstract; [0015], [0031]; see claim 1), arginine advanced glycation end products ([0030]), and oxidation products (abstract; [0015], [0027], [0061]; see claim 1); comparing the determined biomarker levels to standard values ([0016]; see claim 1), wherein the level of said biomarkers indicate the risk or rate of developing cardiovascular disease (wherein the level of the biomarkers indicates the risk of developing diabetic complications, cardiovascular complications among the listed indications) ([0014], [0068], see claims 1, 13, 17);.
However, the prior art neither teaches nor fairly suggests a method wherein said one or more biomarkers further comprises methionine sulfoxide (MetSO), and wherein elevated levels of MetSO in the individual as compared to a standard value of MetSO indicates a decrease in the risk or rate of developing cardiovascular disease, and depressed levels of MetSO in the individual as compared to the standard value of MetSO indicates an increase in the risk or rate of developing cardiovascular disease.
Additionally, Holte et al. (“Collagen methionine sulfoxide and glucuronidine/LW-1 are markers of coronary artery disease in long-term survivors with type 1 diabetes. The Dialong study,” 13 May 2020) cites Applicant’s work in citation 24 (Koska et al., “Advanced Glycation End Products, Oxidation Products, and Incident Cardiovascular Events in Patient With Type 2 Diabetes,” 05 December 2017) as disclosing the unexpected discovery of a negative correlation between circulating MetSO levels and cardiovascular events in diabetes becuase only a positive correlation between collagen MetSO is known in the art (Holte: p. 9, para. 4). Therefore, Applicant’s claimed invention encompasses art-recognized novelty and the instant application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797